 In the Matter of ART CRAYON COMPANY, INC. AND ITS AFFILIATEDCOMPANY,AMERICAN ARTISTS COLOR WORKS, INC.andUNITEDARTISTS SUPPLY WORKERSCases Nos. C-295 and R-358.--Decided May 11, 1938ArtMaterialsManufacturing Industry--Emptoyer:separate corporations,closely related in location and operations, with substantially identical stock own-ership and interlocking directorates-Conciliation: efforts at, by New York De-partment ofLabor-Interference, Restraint, and Coercion:discrediting union ;expressed opposition to labor organization ; persuading employees to refrainfrom joiningunion-Company-Dominated Union:domination of and interferencewith formation and administration ; support ; solicitingmembership in ;disestablished as agency for collectivebargaining-Discrimination:discharges :charges of, not sustained as to one employee; refusal to reinstate: charges of,not sustained-UnitAppropriate for Collective Bargaining:functional coher-ence; interchangeability of employees; centralized control over labor policies;common stock ownership, interlocking directorates; production employees inemployerunit-Representatives:proof of choice : comparison of pay roll withapplications for membership inunion-Strike-EmployeeStatus: during strike-Collective Bargaining:effect of strike upon employer's duty ; refusal to recog-nizerepresentatives-Reinstatement Ordered:discharged employee; other dis-charged employees previously reinstated-BackPay: awarded-InvestigationofRepresentatives:petition for, dismissed because of order to employer tobargain.Mr. Lester M. Levin,for the Board.Mr. David M. NeubergerandMr.Murray M. Ratner,ofNewYork City, for the respondents.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Artists Supply Workers, here-in called the Union, the National Labor Relations Board, hereincalled the Board, by Elinore Morehouse Herrick, Regional Directorfor the Second Region (New York City), issued its complaint datedJuly 14, 1937, against Art Crayon Company, Inc. and AmericanArtists Color Works, Inc., New York City, herein at times individu-ally called Art Crayon and American Artists, respectively, and attimes called the respondents, alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5), and102 DECISIONS AND ORDERS103Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.The complaint and notice of hearingwere duly served upon the respondents and the Union.Variousamendments to the complaint were made at the hearing.In respect to the unfair labor practices the complaint,as amended,alleges in substance that the respondents discharged about May 19,1937, various employees because they assisted the Union and engagedin other concerted activities for the purpose of collective bargainingand other mutual aid and protection; that certain of such employeeshave not been reinstated; that the respondents have initiated, spon-sored, supported, dominated, and interfered with the administratiollof a labor organization or plan known as the, Benevolent Association;that the respondents have urged, persuaded, warned, and threatenedtheir' employees in order that such employees should refrain fromjoining or give up their membership in the Union and join theBenevolent Association; that although the Union ha's at all timessinceMay 19, 1937, represented a , majority of,the respondents'employees, exclusive of supervisory and clerical employees, the re-spondents have refused to bargain with the Union as the representa-tive to such employees.On July 21, 1937, the respondents filed answers which admittedthe respondents obtained some raw material outside New York, butdenied that the respondents. had engaged in any' of the alleged unfairlabor practices or that a labor dispute existed within the meaningof the Act.On June 3, 1937, the Union filed a petition and on July 12, 1937,it filed an amended petition with the said Regional Director, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the respondents and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the Act. The Board acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of Nr,tlonal Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On July 21,1937, the Board, acting pursuant to Article III, Section 10 (c) (2),of the Rules and Regulations, ordered that the two cases be consoli-dated for the purpose of hearing.Oil July 14, 1937, the Regional Director issued a notice of hearing,copies of which were duly served upon the respondents and theUnion.Pursuant to the notice, a hearing on the complaint and pe-titionwas held in New York City on July 22, 1937, through July27. 1937, before James C. Paradise, the Trial Examiner duly desig-106791-38-vol vu--8 104NATIONALLABOR RELATIONS BOARDHated by the Board.At the hearing, the Board and the respondentswere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On November 16, 1937, the Trial Examiner filed his IntermediateReport in which he found that the respondents had engaged in theunfair labor practices alleged in the amended complaint, except inso far as the complaint alleged that the discharge of William Roth-feld and the failure to reinstate Henry Hirsch were unfair laborpractices.On December 1, 1937, the respondents filed exceptions tothe Intermediate Report.The respondents requested an opportunityto argue their exceptions before the Board.Pursuant to notice, ahearing was held before the Board on January 14, 1938, in Wash-ington, District of Columbia, for the purpose of such oral argument.The respondents were represented by Mr. Nathan Agar, but theUnion did not appear.The Board has considered the exceptions to the Intermediate Re-port and the brief filed by the respondents. It finds the exceptionsto be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSArt Crayon Company, Inc., is a New York corporation engagedin the manufacture of crayons, chalks and kindred products, havingits office and place of business in Brooklyn, New York.The prin-cipal raw materials used by it are wax, steric acid, whiting, paper,wooden and tin boxes, and brushes. During the year 1936, itpurchased raw materials costing approximately $110,000, with ap-proximately 50 per cent of the raw materials being obtained throughlocal jobbers from sources outside of the State of New York.Thetotal sales of Art Crayon during 1936 amounted to approximately$260,000.About 70 per cent of its customers are located outside theState of New York. The Standard Toy Craft Company is one ofthe largest purchasers from Art Crayon and approximately 50 percent of the products sold to it are shipped by Art Crayon to pointsoutside the State of New York. Art Crayon employs about 110 DECISIONS AND ORDERS105production workers and has salesmen located in Canada, California,Chicago, and the South.American Artists Color Works, Inc., is a New York corporationhaving its office and place of business in Brooklyn, New York, andis engaged in the manufacture of artists' materials, such as paints,water colors, oils, pastels, and kindred products.The principal rawmaterials used by it are colors, linseed oil, turpentine, chemicals,dyestuffs, glass containers, and miscellaneous products.Approxi-mately 30 to 40 per cent of such materials are obtained from sourcesoutside of the State of New York. The total sales of AmericanArtists during the year 1936 amounted to approximately $150,000.More than half of its customers are located outside the State ofNew York. American Artists employs approximately 40 productionworkers.The officers and directors of Art Crayon are Mack Lester, president,and Nathan Agar, secretary.The officers and directors of AmericanArtists are JamesWilson, president,Mack Lester, vice presidentand treasurer, and Nathan Agar, secretary.Mack Lester and Agareach own one-half of the capital stock of Art Crayon.One-thirdof the capital stock of American Artists is owned by Wilson, a smallamount by Mack Lester and Agar, and the balance of the stock isheld by Art Crayon.Each company has a separate pay roll for its respective employees,files separate tax returns, and pays separate, workmen's compensationinsurance.The evidence indicates that Mack Lester, president ofArt Crayon, has charge of the management of that company andthat James Wilson, president of American Artists, has charge of itsmanagement.Apparently, Nathan Agar, secretary.of each respond-ent, normally handles labor controversies arising with respect toemployees of both respondents.The two respondents occupy space on the third floor of the samebuilding in Brooklyn, the entire space being leased by Art Crayon,which under an informal agreement, sublets a portion to AmericanArtists.The employees of both respondents use the same entranceand it is necessary for those working for American Artists to walksame telephone and the same timeclock.The entire inventory ofAmerican Artists is owned by Art Crayon.American Artists maintains no bank account and all funds received by it are endorsed overtoArt Crayon.All disbursements of American Artists, includingits pay roll, are made with checks of Art Crayon.The latter com-pany also does all the purchasing of materials for American Artists.However, separate books are kept for each of the companies andAmerican Artists is charged for services and disbursements made on 106NATIONAL LABOR RELATIONS BOARDits behalf by Art Crayon.The respondents state that the describedfinancial arrangements result from the fact that both the respondentsare operating primarily on a loan of $35,000 from the Federal ReserveBank and a $15,000 loan from the Marine Midland Bank to pay offsome installments of the Federal Reserve loan, and the fact that theFederal Reserve loan was made to Art Crayon with the understand-ing that it could advance no part of it to American Artists.II.THE ORGANIZATIONS INVOLVEDUnited Artists Supply Workers is a labor organization affiliatedwith the Textile Workers Organizing Committee,' admitting to itsmembership all employees of the respondents, excluding supervisoryand clerical employees.Four "Employee Committees", organized May 6 and 7, 1937, butdefunct sinceMay 10, 1937, were labor organizations.Separatecommittees were organized for the male and female employees ofthe respective respondents.III.TIIE UNFAIR LABOR PRACTICESA. Interference, restraint, and coel cionPrior to April 29, 1937, ,there appears to have been no labor organ-izatioii among the respondents' employees.Shortly after that datea small group of employees, headed by Dominick Bortoluzzi, HenryHirsch, and John Rega, wishing to form a union, went to the officeof the Textile Workers Organizing Committee and spoke to one ofits organizers.They obtained application cards and circulated themamong the respondents' employees outside of working hours.OnApril 29 these three employees called their first meeting at a restau-rant, not,far from the, plant.The number of employees of the re-spondents who attended the meeting was estimated at from 60 tomore than 100.Coincidentally, Bob Lester, general manager of ArtCrayon, Dan Small, in charge of the Art Crayon office, and MeyerCooperman, an Art Crayon forenman, were present in the restaurantduring the meeting and apparently were able to see and hear whatwent on.The employees present at the meeting voted to affiliatewith the Committee for Industrial Organization and elected a shopcommittee to represent them in dealing with ,the respondents withrespect to wages, hours, working conditions, and grievances.Thiscommittee was composed of Hirsch, Bortoluzzi, Rega, Theresa Peluso,and one or two other employees.The organization of the employeesaffected at this meeting was later formally designated as the UnitedArtists Supply Workers. DECISIONS AND ORDERS107The respondents lost no time in initiating a campaign aimed atpersuading, intimidating, and coercing their employees into forsak-ing or refraining from joining the Union.This campaign includedattempts by the respondents to form inside organizations, and thedischarge of active union employees.These occurrences will bediscussed chronologically so that they may be judged in the light oftheir respective surrounding circumstances.On Saturday, May 1, 1937, during working hours, a meeting ofthe respondents' employees was called in the plant.The workers ofthe morning and afternoon shifts were asked to attend.The meet-ing was opened and addressed by Mack Lester, president of ArtCrayon, who told the employees how the business had been built upfrom small beginnings, expressed his desire that the managementand the employees be one happy family, stated that the C. I. O. wasa racketeering organization which was out for money, and that hewould not recognize the C. I. O. or any outside union but that hewould recognize an inside union which he suggested might be calledthe Benevolent Association.He suggested that the employees organ-ize such an organization.Hirsch, an employee, then addressed theemployees and urged them not to leave the Committee for IndustrialOrganization:On the evening of May 1, 1937, as soon as employees Hirsch andBortoluzzi reported for work, they were engaged in conversation byJoseph Mascari and John Giordano, Art Crayon foremen, who urgedthem to try the Benevolent Association proposed by Mack Lesterbefore committing themselves to an outside union.They stood atHirsch's machine until about 2 a. m. despite the fact that Mascari'sshift ended at midnight.No work was done during the conference.On May 3, 1937, Bortoluzzi was assigned to the day shift and thatafternoon Meyer Cooperman and John Moreno, Art Crayon fore-men, invited Bortoluzzi to a neighboring restaurant and urged him"to give'the boss -chance and form an inside union."On May 4,1937, Bortoluzzi, Hirsch, and Rega were discharged. Thefirst two on different pretexts which are more particularly discussed,below and Rega for no reason which is definitely stated in the record.At noon of the same day a meeting of the employees of the respond-ents was held in the plant, at which Dan Small, an Art Crayon offi-cial, introduced to the employees a Mr. Roth, an organizer for theAmerican Federation of Labor.The explanation given by the re-spondents is that Roth had asked permission to address theemployees and it was granted because "The Company wished toaccord the same privilege to the A. F. of L. as had been accorded tothe C. I. 0." The record does not disclose that the respondentsgranted any similar privilege to the representative of the Committee 108NATIONALLABOR RELATIO'INSBOARDfor Industrial Organization.During the open meeting GeorgeDouval,a Union member,asked Roth to inquire of Bob Lester thereason forthe discharge of Bortoluzzi and Rega.Douval wasdischarged the next day.On the afternoon of May 4, 1937,Joe Mascari and John Moreno,Art Crayon foremen, were given permission by the management tohold a series of separate departmental meetings for the purpose ofpromoting the organization of the Benevolent Association.Thesemeetings were held in the plant during working hours on May 4 and5, 1937.On the evening of May 4 and May 5, 1937, Moreno andMascari held another series of meetings of the employees of each ofthe departments of the respondents,during working hours,in one ofthe lofts.At these meetings they urged the employees to refrain fromorganizing an outside union but to form an inside organization assuggested by Mack Lester and to present their demands to the man-agement.On May 5, 1937, during working hours, they called a meet-ing in the plant of all the employees of the respondents.They toldthe employees that they were "getting pretty well disgusted and fedup," and finally Mascari stated that he wanted an expression ofopinion from those present.He asked all employees who were infavor of the C. I. O. to walk out, and practically all of the employeesstarted to leave.Mascari called them back and asked for a closed bal-lot.He designated William Rosenzweig,an Art Crayon employee tocount the ballots.The result was overwhelmingly in favor of theC. I. O.About May 5, 1937,the respondents consulted with L. L. Balleisen,industrial advisor for the Brooklyn Chamber of Commerce, whooffered them advice concerning their labor problems.This advice wascrystallized in a statement read by Mack Lester to the respondents'employees on May 5 and 6, 1937. The statement opened with a recog-nition of the rights of employees to bargain collectively and then wenton tosay, "Whilethe Company is willing to enter into a written con-tract with its own employees,ithas come to the conclusion that itwill not sign a contract with any union or have a closed shop in theplants..."1Following the reading of the statement by MackLester, which according to him was intended to make the position ofthe management clear, Rosenzweig,an employee,withMack Lester'spermission,called a meeting of all employees on the day shift. Themeeting was held on company time and premises.At this meeting1The statement in its entirety follows the Balleisen formula condemned by the Boardinmany instancesSeeMatter of Atlas Bag,1 N L R. B. 292;Matter of HopwoodRetinning,Inc, and Monarch Retinning Company,Inc, 4 NL R B 922,Matter of CatingRope Works,4 N. L. R. B. 1100;Matter of American Manufacturing Company, 5 NL R B.443;Matterof JacobsBros.Co , Inc, 5 NL R B. 620,Matter of Federal Carton Corpo-ration, 5 N. LR. B. 879. DECISIONS AND ORDERS109Rosenzweig,stated "Give it a try.We have nothingto lose.If wedon't like it, can't we always drop it and go back to the C. I. 0.? "With this understanding the employees voted to comply with MackLester's suggestion.Rosenzweig apprised Mack Lester of this de-velopment and the latter immediately phoned Agar, secretary ofeach of the respondents, who was away from the plant.Agar there-upon dictated over the phone the forms of the petitions which theemployees were to sign.These petitions provided for four separatecommittees,representing respectively the men and the women in eachof.the two companies.The petitions were taken around by Rosen-zweig and other employees during working hours and were submittedtoAgar and Mack Lester on May 7, 1937, with the demands whichapparently had been formulated at a meeting of the employees.2Agar testified that he stated to the Employee Committee, with ref-erence to the demand that all employees discharged of recent date bereinstated without discrimination,that none had been discharged forunion activity but that everyone discharged during the preceding 2weeks would be reinstated.As to the other demands, he told thecommittees that the management would consider them and advise theemployees of their answer at a later date.Agar testified that he madeno attempt to verify the signatures on the petitions but that he merelycounted them to see if a majority of the employees of both companieshad signed.The respondents delivered their reply to the demands of the Em-ployee Committees on May 10.3 The employees held'a meeting in theplant on the afternoon of that day, at which they rejected the manage-ment's offer.That evening a meeting of the Union was called byBortoluzzi and Rega to consider the matter.A majority of the em-ployees who were present at this meeting voted to reject the respond-ents' offer, to drop the Employee Committees, and to remain with theC. I. O. They designated Bortoluzzi and Rega as a committee toinform the respondents of their action and to tellthem that the Com-mittee for Industrial Organization represented a majority of theemployees.On May 11, 1937,Bortoluzzi and Rega went to see Mack Lester andconveyed the employees'answer to the respondents' proposal.MackLester replied, according to Bortoluzzi,"Wake up, I've got themajority here and he showed,me a paper with names on. He saidthis is the Union I recognize, I don't know you boys."From all the foregoing it is evident that the respondents have domi-nated and interfered with the formation and administration of theEmployee Committees and have contributed support to them, ands Board Exhibit 11.Board Exhibit 9. 110,-NATIONAL LABOR RELATIONS BOARDhave thereby interfered with, restrained, and coerced their employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing.B. The discharges and the refusal to reinstate1.Dominick Bortoluzzi.Bortoluzzi had been employed by ArtCrayon since July 1933. From the evidence as simlmarized' in SectionIII (A) above, it is clear that by May 4, 1937, the respondents werefully aware that Bortoluzzi was one of the principal organizers ofthe Union.On the morning of May 4, 1937, Bortoluzzi and Regawere summoned to Bob Lester's office where they were summarily dis-,charged by Bob Lester without any explanation.The reason given for Bortoluzzi's discharge at the hearing wasthat on the afternoon of May 1, 1937, following the meeting held byMack Lester in the plant, Bortoluzzi was overheard by Wilson, presi-dent of American Artists, to make the following statement to a girlemployee: "If she does not join, we will knock her head against thewall."Wilson's testimony regarding this incident was supported byBeatrice Braverman, his bookkeeper. 'According to Wilson and MissBraverman, this statement was made by Bortoluzzi in an ordinaryconversational tone just as they were passing him at a distance ofabout 2 feet.They testified that Bortoluzzi was facing toward them,while the girl to whom he was speaking had tier back toward them.They stated that they recognized Bortoluzzi's companion as an em-ployee, and Miss Braverman stated that the girl had been employedin the plant for about 31/2 years.Nevertheless, both Wilson and MissBraverman stated that they would not be able to identify the girl ifthey saw her. In fact, Miss Braverman was not sure that she wouldhave been able to identify the girl if she had seen her the day follow-ing the alleged occurrence.Wilson stated that he was impressed bythe incident, and that on the morning of May 3, 1937, he reported itto Mack Lester who received the report without any comment.The alleged incident occurred on May 1, 1937, and despite itsalleged gravity Bortoluzzi was not discharged until May 4, 1937.Bortoluzzi was never questioned about the incident and denies thatit ever occurred.The Trial Examiner found the testimony of Wilsonand Miss Braverman, particularly that of the latter, to be unconvincingand not to be credited.Even if the incident did occur it is clear fromthe manner in which Bortoluzzi was discharged and the surroundingcircumstances that Bob Lester was concerned not so much with thesignificance of Bortoluzzi's alleged remarks as he was with getting*ridof one of the spearheads of the union movement. The conclusion isinescapable that Bortoluzzi was discharged because of his activitiesin behalf of the Union. DECISIONS AND ORDERS111On May 7, 1937, Agar promised the Employee Committees to rein-state all the employees who had been discharged within the last 2weeks.However, it was not until May 11, 1937, that Mack Lestertold Bortoluzzi to report for work on May 17, 1937.We find 'that the respondent Art Crayon unfairly dischargedBortoluzzi on May 4, 1937, because of his union activities.2.John Mega.Rega had been employed by Art Crayon since May1936.He was one of the three original organizers of the Union andwas active in the solicitation of employees for membership in theUnion.Rega was elected to the Shop Committee at the meeting inthe restaurant at which Bob Lester, Dan Small, and Meyer Cooper-man, supervisory employees, were present. It is therefore a reason-able inference that the respondent Art Crayon was fully aware ofRega's union activities.On the morning of May 4, 1937, Rega was discharged by Bob Lesterwithout any explanation.When Rega asked Bob Lester the reasonfor his dismissal, Bob Lester answered that he had nothing to say.The respondent offered no explanation for Rega's discharge otherthan a statement unsupported by any evidence that Rega had beenguilty of coercing employees into joining the Union.Rega was reinstated on May 17, 1937, under the same circumstancesthat led to Bortoluzzi's reinstatement.The Board is convinced that Rega was not discharged because ofany alleged coercion of employees but that Art Crayon in discharginghim was motivated by a desire to get rid of the Union leader's.We find that the respondent Art Crayon .unfairly discharged Regaon May 4, 1937, because of his union activities.3.Henry Hirsch.Hirsch had been employed by Art Crayon sinceFebruary 1932.He was instrumental in forming the Union andsolicited employees for membership therein.As stated above, at theMay 1, 1937, meeting addressed by Mack Lester, Hirsch, in answer toMack Lester's plea that the employees form a benevolent association,spoke to the employees urging them to remain with the Union. ThusHirsch's interest in the Union was well known to the management.Hirsch had been working on the night shift and during the dayhad been employed as a janitor in an apartment house.Followingthe meeting of Saturday, May 1, 1937, one of his fellow employeeschided him about being transferred to the day shift beginning thefollowing Monday. It appears that when a shift was to be changed,Hirsch normally received instructions from his foreman, Cooper-man, and Hirsch apparently paid no attention to the remarks of theemployee.On Tuesday morning, May 4, 1937, Hirsch was sum-moned by Bob Lester and accused of violating instructions in failingto report for work on the day shift on Monday.Hirsch protested 112NATIONAL LABOR RELATIONS BOARDthat he had received no instructions to that effect.Bob Lester senthim home and told him to report back the next morning.WhenHirsch reported the next morning, May 5, 1937, Bob Lester handedhim his pay envelope and stated that he was "through" because of hisfailure to follow instructions.Hirsch was informed by Cooperman, after a meeting on May 10,1937, that Art Crayon had decided to reinstate him.Thereafter hereceived a registered letter instructing him to return to work on theday shift of May 13, 1937.We find that the respondent Art Crayon discharged Hirsch on May5, 1937, because of his union activities.4.George Douval.Douval had been working for Art Crayon forabout 15 months and was a member of the Union. During the re-spondents'May 4, 1937, meeting, Douval questioned the AmericanFederation of Labor representative regarding the discharge of Borto-luzzi and Rega.Bob Lester was present at the meeting.In the afternoon of May 5, 1937, Douval's machine jammed.Theforeman sent for a wrench to fix it.While waiting, Douval went tothe men's room to smoke a cigarette.Bob Lester looked into theroom and asked Douval whether he had been smoking. Douval an-swered in the affirmative.Bob Lester reported the occurrence toMack Lester who ordered Douval's discharge.The respondent contends that signs were posted throughout theplant prohibiting smoking and Douval was discharged for breakingthis rule.It was, however, a common practice for Douval and most.of the other male employees to go to the men's room at variousintervals during the day to smoke.Douval testified that foremenfrequently smoked in the plant and Bob Lester admitted that it washis custom to smoke in his office and walk through the plant with alighted cigarette.Bob Lester further testified that though he hadseen employees smoking many times before this incident, he hadnever reported an employee to Mack Lester by name for smoking.He stated that he reported this incident because of the unrest in theplant and that he had been instructed to do so by Mack Lester.From the above facts, it is clear that Art Crayon had resolvedto discharge union members, particularly leading union members, forminor offenses in order to discourage union activities.Douval was reinstated on May 17, 1937, together with Bortoluzziand Rega.We find that the respondent Art Crayon discharged Douval onMay 5, 1937, because of his union' activities.5.William Rothfeld.Rothfeld had been employed by Art-Crayonsince 1935.Although a member of the Union, Rothfeld was not an.active participant in the union activities as were Bortoluzzi, Rega, DECISIONS AND ORDERS113Hirsch, and Douval.However, on May 15, 1937, Bob Lester visitedRothfeld at his home and stated that he wanted to give him somegood advice, suggesting that Rothfeld join an inside organizationbecause the respondents would never recognize any outside union.Rothfeld stated that he was undecided.On May 20, 1937, at about 9 a. in., Rothfeld was working on thechalk-extruding machine.Rothfeld testifies that he set the controllever and went to the back of the machine to clean the pumps and oilthe cups in accordance with his usual custom.For some reason themachine was set in motion and the ram which extruded the chalkfrom the cylinder was caused to advance. This ram normally movedforward through a charging cylinder which assumed a horizontalposition so that the ram might pass through it.However, the-charged cylinder was in a diagonal instead of a horizontal positionon this occasion with the result that the ram struck it and was bent.Mack Lester was informed of the occurrence and he rushed into thedepartment ordering that "that man be discharged."Rothfeld thenwent to Bob Lester's office where he was told that he was being dis-charged for negligence.He protested that he had never had anaccident on the machine before and that the accident happenedthrough no negligence on his part.However, Bob Lester stated "theboss is bearing down on everybody now."As a result of the accident to Rothfeld's machine, about eight em-ployees in the chalk assembly department who were dependent uponthe machine for their materials had to cease work.The bent ramwas removed and sent to a mechanic who repaired it at a cost of $15and returned it about 2 p. in. It appears that after the ram wasreturned, it was necessary to work on it for a few hours in the plantwith the result that work in the department was not resumed untilabout 5 p. in.There is a conflict in the testimony regarding the cause of the acci-dent.Rothfeld testified that he left the control- lever in the properposition but that the packing in the lever was worn and defective.This he said caused a partial release of water pressure which put themachine in motion.The evidence however indicates that after theram was replaced, the machine was put into use without any re-pair to the lever or in the packing and that the machine had beenoperated ever since without any such repairs.The Lesters state thatRothfeld failed to set the lever properly and that this was an actof gross negligence. It appears that there had never been such anaccident on the machine before.We feel that under all the circumstances the discharge of Rothfeldis open to considerable suspicion.However, it appears that he wasnot particularly -active in the union affairs, and that because of his 114NATIONAL. LABORRE'LATIONS BOARDnegligence the operations of the respondent were considerably inter-rupted.In view of these facts and the finding of the Trial Exan1-iner that Rothfeld was not discharged because of his union activities,we conclude that there is insufficient evidence to uphold the allega-tions of the complaint with respect to Rothfeld.6.Second Discharge of Dominick Bortoluzzi.As set forth above,Bortoluzzi was discharged because of his union activities on May 4,1937, and thereafter reinstated on May 17, 1937.On the evening of May 20, 1937, a union meeting was held at whicha committee consisting of Bortoluzzi and Theresa Peluso was desig-nated to demand the reinstatement of Rothfeld who had been dis-charged on May 20, 1937. On May 21, 1937, shortly after 9 a. in.,Bortoluzzi received the consent of his forenian and together with MissPeluso saw Mack Lester. They asked him to reconsider Rothfeld'sdismissal because they felt he was "unfairly discharged."MackLester refused to do so.Bortoluzzi then asked permission to use thetelephone at his own expense to call Thomas G. Evans, field repre-sentative of the C. I. 0., who had been assisting the Union in itswork.Mack Lester refused the request and advised Bortoluzzi towait until noon.Bortoluzzi then stated the call had to be made eventhough it would necessitate his leaving the building.Mack Lesterthen demanded that Bortoluzzi discontinue his practice of leavinghis work to carry on union activities 4 and warned him not to leavethe building.Bortoluzzi, however, left the building and iriade thecall, being gone 5 or 10 minutes.Upon his return he advised theworkers not to strike and then resumed his work. Bortoluzzi's fore-man told him to cease working. At 11: 00 o'clock he was dischargedby Mack Lester.A few minutes later the word had gotten aroundthat Bortoluzzi had been discharged and all of the respondent's em-ployees, with the exception of supervisory employees, left the build-ing and went on strike.The evidence is clear that Mack Lester was opposed to union organi-zation and had unfairly discharged a number of employees becauseof their union affiliations and activities as noted above.Bortoluzzihimself had on May 4, 1937, been discharged but reinstated on May17, 1937.The testimony also shows that it was not an uncommonpractice for employees to use the telephone on personal business.Mack Lester conceded that employees had without objection used thetelephone during emergencies.Under all the circumstances, Ave areconstrained to view Mack Lester's refusal to allow Bortoluzzi the useof the telephone as an act designed to provoke Bortoluzzi into leav-4Bortoluzzi admitted that on an occasion subsequent to his reinstatement after hisearlier discharge lie received *permission to spend a few hours away from the plant onthe pretext,of taking care of a mortgage for his parents when in -fact he went to theUnion headquarters. DECISIONS AND ORDERS115ing the building or into other conduct which would furnish the re-spondent a pretext upon which to discharge Bortoluzzi. It shouldalso be noted that Mack Lester had agreed on May 19, 1937, to dealwith the Union grievance committee.He conceded that the commit-tee had a right to confer with the management during workinghours.The matter in issue was one winch was of concern to theemployees generally.Under such circumstances, it would appear thatBortoluzzi, as a member of the grievance committee, was entitled toinform the Union officials of the result of the conference with MackLester and that, since Mack Lester refused to permit the use of thetelephone, Bortoluzzi properly took a few minutes off' from work toconfer with Field Representative Evans.We find that the respondent Art Crayon discharged Bortoluzzi onMay 21, 1937, because of his Union activities.7.Refusal to Reinstate Henry Hirsch.As set forth above, Hirschwas discharged because of his union activities on May 5, 1937, andwas reinstated on May 13, 1937.Hirsch did not report for work on the night of May 19, 1937, orthe following night.He testified at the hearing that he was "tootired" to work on these nights. Thereafter, lie remained out on strikewith the other employees.The strike ended on July 9, 1937, and prac-tically all the striking employees returned to work about July 11,1937.Hirsch did not, however, apply for reinstatement until July20, 1937, at which time lie was informed that he would be put on thepreferred list and given a job as soon as a vacancy occurred.Hestated that lie did not apply for reinstatement earlier because he didnot believe lie would get his job back.However, there was appar-ently no foundation for this belief, the respondents having rein-stated all striking employees who applied for reinstatement.In view of these facts, we find that there is not sufficient evidenceto support the allegation of the complaint that the respondent refusedto reinstate Hirsch because of his union activities.We find that the respondent Art Crayon, by discharging DominickBortoluzzi and John Rega on May 4, 1937, Henry Hirsch on May 5,1937, George Douval on May 5, 1937, and by discharging Bortoluzzia second time on May 21, 1937, has discriminated against its employeeswith respect to hire and tenure of employment for the purpose ofdiscouraging membership in the Union and that by such acts therespondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.We also find that Art Crayon, by discharging William Rothfeld onMay 20, 1937, and by the refusal to reinstate Henry Hirsch, on July20, 1937, did not thereby discriminate against its employees with 116NATIONAL LABOR RELATIONS BOARDrespect to hire and tenure of employment for the purpose of dis-couraging membership in the Union, and the complaint in these lastrespects will be dismissed.C. The refusal to bargain collectively1.The appropriate unitThe Union claims that all factory and production employees ofthe' respondents, excluding supervisory and clerical employees, con-stitute a single unit appropriate for the purposes of collective bar-gaining.The respondents contend that two bargaining units areappropriate, one composed of the factory and production employeesof Art Crayon, and the other composed of such employees of Ameri-can Artists.We have carefully considered in Section I above, thefacts pertaining to the relationship between Art Crayon and Ameri-can Artists.As we have noted, the two respondents are separatelyincorporated, have different general managers, maintain separatepay rolls, file separate tax returns, and pay separate workmen's com-pensation insurance.These considerations support the contentionfor two separate bargaining units.However, we have also noted that the two respondents are closelyconnected physically and closely related in their operations andthrough substantially identical stock ownership and interlockingdirectorates.There is also some interchange of employees.Oneindividual, Agar, has handled labor controversies arising with respectto employees of both respondents. Indeed, the relationship of thetwo respondents is such that ultimate control over the labor policiesof both respondents unquestionably rests in the same hands.Underall the facts, we are of the opinion that employees of both respondentsshould be included within a single bargaining unit.5We find that the factory and production employees of Art Crayonand American Artists, excluding supervisory and clerical employees,constitute one unit appropriate for the purposes of collective bar-gaining and that said unit will insure to the employees of the respond-ents the full benefit of their right to collective bargaining, andotherwise effectuate the policies of the Act.2.Representation by the Union of the majority in the appropriateunitThere were introduced in evidence lists of persons on the pay roll ofeach respondent for the periodendingMay 20, 1937,the last pay-rolldate prior to the strike.The list pertaining to Art Crayon contained5SeeMatter of ToddShinYards,5 N. L. R B 20;Matter of C A LusidCo, 6 N. L R. B423. IDECISIONS AND ORDERS117the names of 110 employees within the appropriate unit and the listpertaining to American Artists contained the names of 48' employees,within the appropriate unit.Thus, the respondents, on May 20', 1937,employed 158 persons within the appropriate unit.There were also introduced in evidence authorizations signed byemployees of Art Crayon and American Artists designating the.Union as their bargaining representative.The respondent objectedto the introduction of the authorizations into evidence on the groundthat they were not properly proven.However, the three employeeswho participated in procuring the signatures of the applicants testifiedthat the applications were either signed in their presence or handedto them by individuals whose signatures the applications bore.The,respondents did not attempt to offer any proof attacking the validityof the applications.They were content with merely alleging theinsufficiency of the proof.We find, therefore, that the objection ofthe respondents is without merit.A comparison of the pay-roll lists and authorizations shows that86 of the 158 employees on the pay-roll lists signed authorizations.The respondents introduced at the hearing petitions signed byvarious employees designating Employee Committees as their bar-gaining representative.Many of the persons signing union authoriza-tions also signed such petitions.We have found, however, that the-petitions do not reflect the free choice of the employees and haveordered that the Employee Committees be disestablished.Under all'the circumstances, we find that the appearance of an employee's nameon a petition is not, of itself, an indication of such employee's desirerespecting such representation.Accordingly, we conclude that amajority of the employees of the respondents in the appropriate uniton May 20, 1937, desired representation by the Union.No evidence'was introduced that subsequent to May 20,1937, the employees changedtheir desires with respect to representation by the Union.We find that on May 20, 1937, and at all times thereafter, the Unionwas the duly designated representative of a majority of the employeesof the respondents in the appropriate unit.By virtue of Section 9 (a)of the Act, the Union is, therefore, the exclusive representative of allthe factory and production employees of the respondents, exclusive ofclerical and supervisory employees for the purpose of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.3.The refusal to bargainOn May 19, 1937, representatives of the Union met with represent-atives of the respondents.At that time the Union's representatives 118NATIONAL LABOR RELATIONS BOARDstated that the Union represented a majority of the workers of therespondents and asked to bargain collectively.Mack Lester on be-half of the respondents replied that a majority of the employees hadsigned petitions designating the Employee Committees.Finally,the parties agreed to confer further on May 24, 1937.The respond-ents agreed to maintain the status quo in the meantime, and to recog-nize a union grievance committee.On its part, the Union agreed not.to call a strike.After the discharge of Bortoluzzi on May 21, 1937, practically allthe employees went on strike.On May 24, 1937, a representative ofthe respondents informed Union officials that inasmuch as the em-ployees had gone on strike, the conference set for that day would becanceled.Nevertheless, representatives of the Union went to therespondent's office at the appointed time.The respondent's officials,however, refused to enter into any discussion.On May 26, 1937, Ernest AMT. Lanoue, a mediator for the New YorkDepartment of Labor, attempted to arrange a conference betweenrepresentatives of the Union and the respondents.The respondentsrefused to confer on the ground that "The Union did not representthe employees and the strikers were no longer considered as em-ployees; that there were new employees taken on."We find that on May 24, the respondents refused to bargain col-lectively with the Union, basing its refusal to bargain on the ground,that the employees had gone on strike.The strike which resulted-trom the discharge of Rothfeld and Bortoluzzi and the previous course,of conduct of the respondent in intimidating and coercing its em-ployees,was clearly caused by a labor dispute.The respondentsclearly were not, on the basis of the strike, justified in refusing tobargain.6As we have found above, the Union was on May 20, 1937,and at all times thereafter, the designated representative of the ma-iority of the employees of the respondents within the appropriateunit.It was such representative on May 24, 1937, at which time therespondents refused to bargain with the Union.We find that the respondents Art Crayon and American Artists have-refused to bargain collectively with the Union as the exclusive repre-SeeNatter ofColumbianEnamel nq and StanrvtnqCompany/. 1 N L R B 181In that case (page 197) the Board stated "That the respondent was under a duty tomeet with the Committee, if settlement were possible, seems clearThe Act requnes theemployer to bargain collectively with its employeesEmployees do not cease to be suchbecause they have struckCollective bargaining is an instrument of industrial peace.The need for its use is as imperative during the strike as before a strikeBy means ofita settlement of a strike may be secured. It is our opinion that the respondentsrefusal to meet with the Committee after it promised to do so, resulted from its realiza-tion that it could in any case open its plant and that to do so without dealing at allwith the union would discourage active support of the union and render it useless" DECISIONS AND ORDERS119sentative of its employees in the appropriate unit in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment, within the meaning of Section 9 (a) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents, set forth in Section III above,occurring in connection with the operations of the respondents, de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and haveled and tend to lead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.REMEDYIn addition to an order to each respondent to cease and desist fromits unfair labor practices, we shall affirmatively require each respond-ent to withdraw all recognition from its Employee Committees as therepresentative of any of their employees for the purpose of dealingwith the respondents concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of employmentand completely disestablish the Employee Committees as such repre-sentative.We shall require the respondents, upon request, to bargaincollectively with United Artists Supply Workers as the exclusive rep-resentative of its factory and production employees, excluding super-visory and clerical employees.We have found that the respondent Art Crayon discriminatorilydischarged Dominick Bortoluzzi on May 4, 1937; reinstated him onMay 17, 1937; and again discriminatorily discharged him on May 21,1937.We shall, therefore, order the respondent Art Crayon to' offerBortoluzzi reinstatement and to make him whole for any loss of payhemay have suffered by reason of his two discriminatory dis-charges, by payment to him of a sum equal to the amount he wouldhave normally earned as wages from the date of his first dischargeto the date on which he was reinstated and from the date of his seconddischarge to. the date of the respondent's offer of reinstatement, lessany amount which he has earned during the said periods.Since Art Crayon has offered reinstatement to John Rega, HenryHirsch, and George Douval, other employees found to be discrimi-natorily discharged, as indicated above, no affirmative order thereforneed be made in this connection.However, we shall require ArtCrayon to make whole those employees and each of them for any lossof pay they may have suffered by reason of their respective discrimi-natory discharges, by payment to each of them of a sum equal to theamount each would have normally earned as wages from the date of106791-38-vol vu-9 120NATIONAL LABOR RELATIONS BOARDtheir respectivedischargesto thedateon which theywere,respec-tively,reinstated,less any amountwhich they have,respectively,earned during said period.THE PETITIONIn view of the findings in Section III above as to the appropriatebargaining unit and the designation of the Union by a majority ofthe respondents' employees in the appropriate bargaining unit astheir representative for the purpose of collective bargaining, it is notnecessary to consider the petition of the Union for certification ofrepresentatives.Consequently the petition will be dismissed.Upon the basis of the foregoing findings of fact, and upon theentire record in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.United Artists Supply Workers and the Employee Committeesare labor organizations within the meaning of Section 2 (5) of theAct.2.The respondents by dominating and interfering with the for-mation and administration of the Employee Committees and by other-wise contributing support thereto, have engaged in and are engagingin unfair labor practices within the meaning of Section 8 (2) of theAct.3.The respondent, Art Crayon Company, Inc. by discriminatingin regard to the hire and tenure of employment of its employees anddiscouraging membership in the United Artists Supply Workers hasengaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.4.The respondents by interfering with, restraining, and coercingtheir employees in the exercise of the rights guaranteed in Section7 of the Act, have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 t1) of the Act.5.The production and factory employees of the respondents, ex-cluding supervisory and clerical workers, constitute a single unitappropriate for the purposes of collective bargaining within themeaning of Section 9.(b) of the National Labor Relations Act.6.The United Artists Supply Workers, having been designatedas their representative by a majority of the employees in the appro-priate unit, was on May 20, 1937, and at all times thereafter hasbeen the exclusive representative of all employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.7.The respondents, by refusing to bargain collectively with UnitedArtists SupplyWorkers as the exclusive representative of its em- DECISIONS AND ORDERS121ployees in the appropriate unit has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (5) of theAct.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby :ORDERS that the respondents, Art Crayon Company, Inc. andAmerican Artists Color Works, Inc., their officers, agents, successorsand assigns, shall:1.Cease and desist from :(a) In any manner dominating and interfering with the formationor administration of the Employee Committees, and from contribut-ing support thereto, or to any other labor organization of theiremployees ;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, toform, join, and assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection ;(c)Refusing to bargain collectively with United Artists SupplyWorkers as the exclusive representative of their factory and produc-tion employees, exclusive of supervisory and clerical employees.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Withdraw all recognition from the Employee Committeesgroups as the representative of any of their employees for the pur-pose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment or other condi-tions of work, and completely disestablish the Employee Committeesas such representative;(b)Upon request, bargain collectively with United Artists SupplyWorkers as the exclusive representative of their factory and prodilc-tion employees, excluding clerical and supervisory employees ;(c)Post immediately notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) consecu-tive days, stating (1) that the respondent will cease and desist asaforesaid; (2) that the Employee Committees are disestablished asthe representative of any of their employees for the purposes of deal- 122NATIONAL LABOR RELATIONS BOARDing with them with respect to grievances, labor disputes, wages, ratesof pay, hours of employment or conditions of work and that the re-spondent will refrain from recognition thereof; (3) that the respond-ent will bargain collectively with United Artists Supply Workers asthe exclusive representative of the employees in the appropriate unit;(d) Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.FURTHER ORDERS that the respondent Art Crayon Company, Inc.,its officers, agents, successors and assigns shall :1.Cease and desist from discouraging membership in United ArtistsSupply Workers or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure of em-ployment or any term or condition of their employment because oftheir membership in, activity on behalf of, or sympathy toward anysuch labor organization;2.Make whole John Rega, Henry Hirsch, and George Douval andeach of them for any loss of pay they have suffered by reason of the.respondent's discrimination in regard to hire and tenure of employ-ment by payment to each of them of a sum equal to that which eachwould normally have earned as wages during the period from thedate of their respective discharges to the date on which they wereTespectively reinstated, less any amount each has earned during thatperiod ;3.Offer reinstatement to Dominick Bortoluzzi and make him wholefor any loss of pay he may have suffered by reason of the respondent'sdiscrimination in regard to hire and tenure of employment, by pay-ment to him of a sum of money equal to that which he normally wouldhave earned as wages from the date of his first discharge to the date.of his reinstatement and from the date of his second discharge to thedate of the respondent's offer of reinstatement, less any amount earnedby him during the said periods;4.Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this order, what steps therespondent has taken to comply herewith.FURTHERORDERSthat the complaint be, and it hereby is, dismissedin sofar as it alleges that the respondents discriminatorily dischargedWilliam Rothfeld on May 20, 1937, and discriminatorily refused to.reinstate Henry Hirsch on July 20, 1937.FURTHER ORDERS that the petition for certification of representativesfiled by the United Artists Supply Workers be, and it hereby is,dismissed.